276 S.E.2d 289 (1981)
301 N.C. 724
STATE of North Carolina
v.
Steven EDWARDS.
Supreme Court of North Carolina.
February 2, 1981.
Thomas H. Davis, Jr., Associate Atty. Gen., Raleigh, for the State.
Harvey D. Jackson, Henderson, Thomas F. Loflin, Durham, for defendant.
Attorney General's notice of appeal and petition for discretionary review under G.S. § 7A-31, 49 N.CApp. 426, 271 S.E.2d 533. Motion of the defendant to dismiss the appeal for lack of substantial constitutional question. Motion allowed; petition denied.